Citation Nr: 0604566	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, to include service in the Republic of Vietnam 
from April 1966 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the RO.  

In May 2005, the Board remanded the veteran's claim for 
further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty.  

2.  No event reported as a stressor that happened during 
service can be independently verified based on the evidence 
of record due to the failure on the veteran's part to respond 
to a request for information in support of his claim.  

3.  A diagnosis of PTSD due to any stressor during the 
veteran's period of active service is not sustainable.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in September 2002 and May 2005, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the November 2003 Statement of the Case and the September 
2005 Supplemental Statement of the Case, the RO provided the 
regulations for service connection for PTSD, and thereby 
informed the veteran of the evidence needed to substantiate 
the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a VA examination in September 2005.  
All identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

The veteran served on active duty from November 1965 to 
November 1967, to include service in the Republic of Vietnam 
from April 1966 to April 1967.  

The veteran's awards include the Vietnam Service Medal and 
the Vietnam Campaign Medal with 2 O/S bars.  His military 
occupational specialty was hawk missile crewman.  

The veteran's service medical records are negative for any 
complaints or findings referable to a psychiatric condition.  

In a September 2002 letter to the veteran, the RO requested 
that the veteran provide detailed statements regarding any 
stressors that he experienced while in the service, which 
were contributing to his claimed nervous condition.  

An October 2002 VA progress note indicates that the veteran 
had a GAF of 55.  The diagnosis was alcohol dependence.  

A July 2003 statement from the veteran's Readjustment 
Counselor Therapist at the  Princeton Vet Center indicates 
that the veteran presented with PTSD symptomatology in 
September 2002.  

It was noted that the veteran presented with chronic symptoms 
of PTSD related to military trauma, such as anxiety and 
depression with significant anhedonia, intense flashbacks and 
intrusive thoughts of his Vietnam experiences, insomnia, 
nightmares, bad dreams, hypervigilance and impaired impulse 
control.  

The diagnoses were those of PTSD, generalized anxiety 
disorder, major depression (recurrent) and panic disorder.  

A June 2004 statement from the veteran's Readjustment 
Counselor Therapist at the Princeton Vet Center indicate that 
the veteran's PTSD occurred as a direct result of traumatic 
events experienced while serving in the US Army during the 
Vietnam War.  

It was noted that the nature of the stressors was well 
documented and verified, and it was not necessary to 
readdress the matter.  The diagnosis was that of PTSD, with a 
current GAF of 35.  

In a May 2005 letter to the veteran, the RO requested that 
the veteran provide more detailed statements regarding any 
stressors that he experienced while in the service.  

A September 2005 VA examination report indicate that the 
veteran's claims file was reviewed.  The veteran indicated 
that he had several stressors while in Vietnam. 

The examiner noted that it was difficult for the veteran to 
give specifics regarding the stressors.  The veteran reported 
that he saw people setting themselves on fire.  He also 
recalled an incident in which somebody pulled the pin out of 
a grenade and blew himself up.  He stated that he did not 
remember the specifics.  He stated that, when his unit was on 
patrol, they would be subjected to mortar attacks.  

The veteran had subjective symptomatology to include sleep 
problems, paranoia, checking behavior, nightmares, anxiety, 
panic attacks, irritability and stress.  The veteran reported 
that he drank before he went into the service, but his 
drinking became significantly increased while he was in the 
service.  

After examination, the diagnoses were those of PTSD and 
alcohol dependence, with a GAF of 45.  The examiner stated 
that he believed that the veteran had "symptoms of 
posttraumatic stress disorder, however, the stressors that he 
[was] saying need[ed] to be confirmed because he could not 
give me specifics and obviously had problems with his 
memory."  

The examiner stated that the veteran did have PTSD symptoms.  
The examiner noted that it was difficult to make an adequate 
assessment of the veteran because he had memory problems and 
had some brain impairment, which was related to his alcohol 
dependence and not to any PTSD.  

The examiner stated that the GAF of 45 was related to the 
veteran's PTSD, and the alcohol dependance was "at least 
partly contributed by his PTSD."  


Law and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110  (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  

Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

On the other hand, whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

In both Pentecost and Suozzi, it was held that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  Pentecost, 16 Vet. App. at 128 (holding that 
the Board erred in "insisting that there be corroboration of 
the veteran's personal participation"); Suozzi, 10 Vet. App. 
310 - 11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
that the veteran was "integrally involved in the attack" 
was sufficient to reopen his claim for service connection for 
PTSD).  

38 C.F.R. § 3.304(f), as amended on March 7, 2002, provides 
that: Post-traumatic stress disorder.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  



Analysis

The Board notes that, while serving in the Army, the veteran 
was a hawk missile crewman.  The awards he received are not 
indicative of combat-related service.  Thus, based on these 
records, the Board cannot find that the veteran engaged in 
combat with enemy.  

The Board does find that the veteran has been diagnosed with 
PTSD.  Namely, the September 2005 VA examination and 
Princeton Vet Center reports indicate that the veteran has a 
diagnosis of PTSD.  

The September 2005 VA examination report indicated that the 
veteran had symptoms of PTSD; however, a diagnosis of PTSD 
was not based on verified stressors, as the veteran did not 
report any specific stressors.  

In this case, the Board must determine whether there is 
credible evidence that any claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  

The Board notes that in September 2002 and May 2005 letters, 
the RO requested that the veteran provide more detailed 
statements regarding any stressors that he experienced while 
in the service, which were contributing to his PTSD.  

The veteran has not responded to the RO's requests for 
stressor information.  Additionally, there is nothing in the 
record that indicates what the veteran's stressors were, and 
therefore, no stressors have been verified.

Thus, the Board finds that the record does not reflect any 
credible evidence that in-service stressors actually 
occurred, as required by 38 C.F.R. § 3.304(f).    

Furthermore, the veteran's doctors' diagnoses of PTSD are not 
based on credible supporting evidence of the actual 
occurrence of the claimed in-service stressors because the 
PTSD diagnoses are after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 396.  

After reviewing the claims file, the Board must conclude that 
the record does not present sufficient evidence corroborating 
any stressors.  

While there are diagnoses of PTSD in the present case, 
applicable law provides that a valid diagnosis of PTSD must 
be based on a verified stressor.  

In this case, there has been no such verification.  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  

Since the evidence does not show that the veteran engaged in 
combat or that he has a verified service stressor related to 
support a diagnosis of PTSD, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Again, the Board notes that in September 2002 and May 2005, 
the RO requested that the veteran provide specific 
information, including exact dates, places and units involved 
in the stressful event(s).  He was told that if his stressors 
involved casualties or wounded in action, he should provide 
their names, ranks and units as well as exact dates.  

The veteran has provided no stressor information whatsoever.  
Thus, it would be futile to remand the case in an attempt to 
verify his service stressors.



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


